Case 5:21-cv-01727-EJD Document 29-3 Filed 03/23/21 Page 1 of 3




              EXHIBIT C
RingCentral Gets Temporary Court Approval to Keep Reselling Zoom Software | Barron's
                                       Case 5:21-cv-01727-EJD Document 29-3 Filed 03/23/21 Page 2 of 3
 Topics
  Topics
               Magazine         Data       Advisor       Penta
                                                                                                                                                                                  Subscribe |
              Search News & Quotes                                                                                                                                                Sign In




            TECHNOLOGY


            RingCentral Gets Temporary Court Approval to Keep
            Reselling Zoom Software
            By Eric J. Savitz     Updated March 18, 2021 12:38 pm ET / Original March 18, 2021 11:46 am ET                                           Order Reprints         Print Article

            Text size

                                                                             RingCentral can at least temporarily
                                                                             continue to resell Zoom Video                                      BARRON'S NEWSLETTERS

                                                                             Communications ‘ conferencing software,                            The Barron's Daily
                                                                             according to a new ruling in the unfolding
                                                                                                                                                A morning briefing on what
                                                                             litigation between the two companies.
                                                                                                                                                you need to know in the day
                                                                                                                                                ahead, including exclusive
                                                                              Zoom filed a trademark infringement case
                                                                                                                                                commentary from Barron's
            Dreamstime                                                       Zoom Video Sues Former Ally RingCentral                            and MarketWatch writers.
            for Trademark Infringement
                                                                                                                                                    I would also like to receive updates
            RingCentral said that it disagrees with Zoom’s reading of their longstanding distribution
                                                                                                                                                    and special offers from Dow Jones
            agreement. It asserts that Zoom’s actions seem to be “motivated by fear of RingCentral’s
                                                                                                                                                    and affiliates. I can unsubscribe at
            success.”                                                                                                                               any time.
            Continue reading
                                                                                                                                                    I agree to the Privacy Policy and
            against RingCentral last week in the U.S. District Court for the Northern District of California.
                                                                                                                                                    Cookie Policy.
            In the lawsuit, Zoom (ticker: ZM) notes that RingCentral (RNG) entered into a partnership with
            Zoom to resell its videoconferencing software in 2013. But last April, Ring announced plans
            Zoom Is Getting New Competition, as RingCentral Jumps Into Video Chat                                                               Enter your email address
            RingCentral has been licensing a version of Zoom’s video chat. Now it’s launching a product of
            its own.                                                                                                                                            SIGN UP
            Continue reading
            to begin shifting customers using its broader communications suite to its own video platform,
            called RingCentral Video, and then introduced a free-standing version of its video software in
            Decembe
            RingCentral Is Taking On Zoom and Slack With Just One App
            The launch of RingCentral Glip, a video and chat app, marks an aggressive push into the videoconferencing business.
            Continue reading
            r, directly competing with Zoom’s core business.  


            Zoom reports that in July 2020 it sent RingCentral six-month’s written notice that it intended to
            terminate their strategic agreement on Jan. 31, 2021. Zoom says in the filing that “the license
            [Ring] previously had to market and resell Zoom’s products, and the license it previously had to


https://www.barrons.com/articles/ringcentral-gets-temporary-court-approval-to-keep-reselling-zoom-software-51616082414[3/22/2021 11:12:59 AM]
RingCentral Gets Temporary Court Approval to Keep Reselling Zoom Software | Barron's
                                       Case 5:21-cv-01727-EJD Document 29-3 Filed 03/23/21 Page 3 of 3
            use Zoom’s trademarks to market those products, immediately terminated” on that date.


            Zoom added that Ring nonetheless “has continued unabated to market and resell Zoom’s
            products to new customers after January 31, 2021, and to use Zoom’s trademarks to aid that
            effort,” despite “repeated requests from Zoom that it stop.”




            On Wednesday, the court issued a temporary restraining order that allows Ring to continue to
            resell Zoom’s video services under the brand “RingCentral Meetings powered by Zoom.”


            “While the majority of our new customers are choosing RingCentral Video, we believe in giving
            customers choices,” Ring said in a statement. “We will continue our laser-focused commitment
            to deliver an unmatched suite of products and services that will give people the freedom to work
            from anywhere.”


            The actual order issued by the judge is under seal. But in a filing with the court requesting the
            order, Ring asserted that it was still entitled to resell Zoom’s software, until a date in the future
            that is redacted in the filing.


            “By prematurely cutting off RingCentral customers from the Zoom service, Zoom is causing
            and will cause irreparable harm to RingCentral and its customer relationships,” Ring said.
            “Among other things, absent an injunction, RingCentral will be unable to make good on
            commitments it has made to customers and resellers – commitments that Zoom is contractually
            obligated to help RingCentral fulfill. Moreover, harming RingCentral’s customer relationships
            appears to be the entire point of Zoom’s scheme: Zoom hopes to scare RingCentral’s customers
            into abandoning RingCentral and contracting with Zoom directly.”




            In a statement, Zoom responded that “the court issued its temporary order before Zoom had an
            opportunity to respond and it remains in place only until the matter can be heard next Thursday.
            We remain confident in our position and look forward to making our case and resolving this
            issue through the court system.”




            William Blair analyst Bhavan Suri, who has an Outperform rating on RingCentral shares, wrote
            in a research note Thursday that he considered the latest ruling to be a positive for Ring. Suri,
            however, also finds that the risks to Ring from the lawsuit appear limited and that most of the
            company’s distribution partnerships are focused on reselling RingCentral Video, and not the
            Zoom-based meetings product.


            On Thursday, Zoom shares were off 2.8%, to $327.27, while Ring was down 1.9%, to $319.79.


            Write to Eric J. Savitz at eric.savitz@barrons.com




            MARKETS


            Dow Falls 200 Points to End Choppy Week

https://www.barrons.com/articles/ringcentral-gets-temporary-court-approval-to-keep-reselling-zoom-software-51616082414[3/22/2021 11:12:59 AM]
